DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, drawn to a silicone emulsion composition.
Group II, claim(s) 5-10, drawn to a method of preparing a silicone emulsion composition.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the silicone emulsion, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of USPN 5,851,594 or USPN 5,985,994, as cited below.

During a telephone conversation with Gerald Murphy on 3/3/22, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-4.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipated by Feder et al. (USPN 5,851,594).
	In col. 2, lines 1-11 and 25-27, col. 4, lines 1-5, and col. 6, lines 65-67, Feder et al. teach an aqueous emulsion including
	at least one organopolysiloxane oil (A) exemplified by (dihydroxy)polydiorganosiloxane (col. 3, lines 60);
	a crosslinking agent (B), represented by 0.5 to 10% of aminopropyltriethyloxysilane or aminopropylmethyldiethoxysilane (col. 4, line 60 to col. 5, line 5); and
	1 to 20 parts, based on 100 parts of (A), of an alkoxysilanes, such as the vinyltrialkoxysilane of the present formula (2). See col. 4, lines 22-40.
	The emulsion also comprises 3-20 parts of surfactant, with up to 60% water (col. 2, lines 25-27 and col. 6, lines 65-67).
	It is noted that no organotin compounds are required in the composition.
	Regarding claim 4, the recited methods for mixing the components of the silicone emulsion would not distinguish it from the final silicon emulsion of all the components, which the claims are to. 
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)/(a)(2)) are met.
	
 Claim(s) 1-4 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipated by Oberneder et al. (USPN 5,985,994).
	In col. 2, lines 30-56, Oberneder et al. teach an aqueous emulsion of organopolysiloxanes, comprising 
	100 parts of an organopolysiloxane (A) containing condensable groups, i.e., OH;  
	0.1 to 5 parts of an organosilicon compound (C) containing basic nitrogen, consistent with the present formula (1) [See col. 6, lines 10-55 and col. 8, lines 14-21];
	0.01 to 50 parts of an organosilcone compound (B), exemplified by vinyltrimethoxysilane and vinyltriethoxysilane.  See col. 4, lines 1-47.
	In col. 9, lines 29-36 and col. 10, lines 31-34, Oberneder et al. teach the aqueous emulsion also comprises from 0.5 to 10 parts by weight of emulsifier per 100 parts by weight of 
organopolysiloxane (A), and the organopolysiloxane emulsion has a solids contents of less than 96 percent and lower, i.e. at least 4% water. 
	It is noted that no organotin compounds are required in the composition.
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)/(a)(2)) are met.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE